DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the attachment means of claim 9 and the corresponding disc shaped elements of claim 10 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 4 is objected to because of the following informalities:  “comprises” should be changed to “comprise” in line 2.  Appropriate correction is required.
Claim 13 is objected to because of the following informalities:  “to” should be changed to “on” in line 16.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: connection arrangement in claim 1, connection member in claim 9, and further connection arrangement in claim 7.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-14 and 16-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the wording of “a plurality of bolts arranged in the flanges between the first tubular and the second tubular at a distance from the body of the tubular, wherein the first contact portion and the second contact portion are adapted to bear at an inner part of the flanges between the bolts and the body of the first tubular and the second tubular” in lines 12-16 is confusing.  The “flanges between the first tubular and the second tubular” does not seem to exist.  There is insufficient antecedent basis for the limitation “the body” in the claim.  It is unclear which tubular is meant by “the tubular” because two tubulars are previously recited.  It is unclear how “the body” (singular) can be “of the first tubular and the second tubular” (plural).  For purposes of examination, the examiner interprets “a plurality of bolts arranged in the flanges between the first tubular and the second tubular at a distance from the body of the tubular, wherein the first contact portion and the second contact portion are adapted to bear at an inner part of the flanges between the bolts and the body of the first tubular and the second tubular” to mean “a plurality of bolts extending between the first tubular and the second tubular and arranged in the flanges at a distance from a body of the respective tubular, wherein the first contact portion and the second contact portion are adapted to bear at an inner part of the flanges between the bolts and the respective body of the first tubular and the second tubular”.  Claims 2-12 and 16-19 are rejected for depending from a rejected claim.
Regarding claim 3, the wording of “main portion of circumference at the inner part” in line 3 is confusing.  What circumference is being referenced?  For purposes of examination, the examiner interprets “main portion of circumference at the inner part” to mean “main portion of a circumference of the inner part”.
Regarding claim 5, the wording of “main portion of circumference” in lines 2-3 is confusing.  What circumference is being referenced?  For purposes of examination, the examiner interprets “main portion of circumference” to mean “main portion of a circumference of the inner part of the respective flange”.
Regarding claim 12, the wording of “configured with opening” in line 2 is confusing.  Is this opening a verb or a noun?  For purposes of examination, the examiner interprets “configured with opening” to mean “configured to open”.
Regarding claim 13, the wording of “a plurality of bolts arranged in the flanges between the first tubular and the second tubular at a distance from the body of the tubular, wherein the first contact portion and the second contact portion are adapted to bear at an inner part of the flanges between the bolts and the body of the first tubular and the second tubular” in lines 11-14 is confusing.  The “flanges between the first tubular and the second tubular” does not seem to exist.  There is insufficient antecedent basis for the limitation “the body” in the claim.  It is unclear which tubular is meant by “the tubular” because two tubulars are previously recited.  It is unclear how “the body” (singular) can be “of the first tubular and the second tubular” (plural).  For purposes of examination, the examiner interprets “a plurality of bolts arranged in the flanges between the first tubular and the second tubular at a distance from the body of the tubular, wherein the first contact portion and the second contact portion are adapted to bear at an inner part of the flanges between the bolts and the body of the first tubular and the second tubular” to mean “a plurality of bolts extending between the first tubular and the second tubular and arranged in the flanges at a distance from a body of the respective tubular, wherein the first contact portion and the second contact portion are adapted to bear at an inner part of the flanges between the bolts and the respective body of the first tubular and the second tubular”.  Further, it is unclear whether “an inner part” in line 17 is the same as or different than “an inner part” in line 13 because of the double positive recitation of “an inner part”.  For purposes of examination, the examiner interprets “an inner part” to mean “the inner part”.  Further, it is unclear whether “an inner part” in line 20 is the same as or different than “an inner part” in line 13 because of the double positive recitation of “an inner part”.  For purposes of examination, the examiner interprets “an inner part” to mean “the inner part”.  Claim 14 is rejected for depending from a rejected claim.
Regarding claim 14, the wording of “replacing bolt of the bolts connection with new set of bolts” in line 3 is confusing.  The limitation suggests that a single bolt is replaced with an entire set of bolts.  For purposes of examination, the examiner interprets “replacing bolt of the bolts connection with new set of bolts” to mean “replacing the plurality of bolts of the bolt connection with a new set of bolts”.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-8, 12, 13 and 16-19 (as best understood) are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mitsuhiro et al (JP 2015-137683).
Regarding claim 1, Mitsuhiro discloses a device (e.g. M) for operation on a pressurized bolt connection (e.g. 4A/4B) between a first flanged tubular (e.g. 1 with flange 1A, Fig. 1) and a second flanged tubular (e.g. 1 with flange 1B, Fig. 1), the device comprising: a first clamping member comprising a first body with a first contact portion adapted to bear against the flange of the first tubular (e.g. 5 with contact portion 5e, Fig. 5, or in the alternative R with contact portion Rr, Fig. 5), a second clamping member comprising a second body with a second contact portion adapted to bear against the flange of the second tubular (e.g. 6 with contact portion 6e, Fig. 5, or in the alternative R with contact portion Rr, Fig. 5), and a connection arrangement for pulling the first clamping member and second clamping member together with a force that is transferred to the flanges of the first tubular and second tubular (e.g. 7, Fig. 5, or in the alternative 5-7, Fig. 5), wherein the bolt connection comprises a plurality of bolts arranged in the flanges between the first tubular and the second tubular at a distance from the body of the tubular (e.g. 4, Fig.’s 1 and 2), wherein the first contact portion and the second contact portion are adapted to bear at an inner part of the flanges between the bolts and the body of the first tubular and the second tubular (e.g. Fig.’s 3 and 5).
Regarding claim 2, Mitsuhiro further discloses that the first contact portion and the second contact portion are configured so that a main portion of the force from the connection arrangement is transferred through said inner part of the flanges (e.g. Fig.’s 3 and 5).
Regarding claim 3, Mitsuhiro further discloses that the respective first contact portion and second contact portion 
Regarding claim 4, Mitsuhiro further discloses that the flanges of the first tubular and the second tubular comprises a raised face on which a gasket is positioned (e.g. 2, Fig.’s 1 and 5), wherein a main portion of the force from the connection arrangement is transferred at a position in line with said raised face (e.g. Fig. 5 wherein all of the force must be transferred at the raised face because these are the only contact surfaces between the pipelines).
Regarding claim 5, Mitsuhiro further discloses that the respective first contact portion and second contact portion extend along a main portion of circumference in line with said raised face (e.g. Fig.’s 5 and 11 for the alternative contact portions Rr).
Regarding claim 6, Mitsuhiro further discloses that the first body and second body comprise a respective flanged part adapted to extend away from the body of the first tubular and second tubular (e.g. all of 5 except 5C/5e and all of 6 except 6B/6e, Fig. 5), and which respective flanged part comprises attachment means for the connection arrangement (e.g. 5d and 6d, Fig. 5) and a contact lip comprising the respective first contact portion and second contact Preliminary Amendment dated November 27, 2019portion arranged protruding from the flanged part towards the flange of the first tubular and second tubular (e.g. 5C/5e and 6B/6e, Fig. 5).
Regarding claim 7, Mitsuhiro further discloses that each of the first clamping member and the second clamping member are arranged in at least two separate parts (e.g. R1(R) and R1(R), Fig.’s 9 and 10 for the alternative clamping members R), and wherein the device comprises a further connection arrangement for holding the separate parts of the first clamping member and the second clamping member together (e.g. 10 and 11, Fig.’s 9-11).
Regarding claim 8, Mitsuhiro further discloses that the further connection arrangement comprises overlapping parts between the respective parts of the first body and the second body (e.g. 10a and 11a, Fig.’s 9-11), and attachment means for holding the overlapping parts together (e.g. 10b and 11b, Fig.’s 9-11).
Regarding claim 12, Mitsuhiro further discloses that at least one of the first body and the second body is configured with opening for enabling access to the bolts of the bolt connection (e.g. Fig. 9 for the alternative clamping members R).
Regarding claim 13, Mitsuhiro discloses a method for operation on a pressurized bolt connection (e.g. 4A/4B) between a first flanged tubular (e.g. 1 with flange 1A, Fig. 1) and a second flanged tubular (e.g. 1 with flange 1B, Fig. 1) with a device (e.g. M) comprising: a first clamping member comprising a first body with a first contact portion adapted to bear against the flange of the first tubular (e.g. 5 with contact portion 5e, Fig. 5, or in the alternative R with contact portion Rr, Fig. 5), a second clamping member comprising a second body with a second contact portion adapted to bear against the flange of the second tubular (e.g. 6 with contact portion 6e, Fig. 5, or in the alternative R with contact portion Rr, Fig. 5), and a connection arrangement for pulling the first clamping member and second clamping member together with a force that is transferred to the flanges of the first tubular and second tubular (e.g. 7, Fig. 5, or in the alternative 5-7, Fig. 5), wherein the bolt connection comprises a plurality of bolts arranged in the flanges between the first tubular and the second tubular at a distance from the body of the tubular (e.g. 4, Fig.’s 1 and 2), wherein the first contact portion and the second contact portion are adapted to bear at an inner part of the flanges between the bolts and the body of the first tubular and the second tubular (e.g. Fig.’s 3 and 5); wherein the method comprises the steps of: positioning the first clamping member to the flange on the first tubular so that the first contact portion bears against an inner part of the flange between the bolts and the body of the first tubular (e.g. Fig.’s 3 and 5), positioning the second clamping member on the flange of the second tubular so that the second contact portion bears against an inner part of the flange between the bolts and the body of the second tubular (e.g. Fig.’s 3 and 5), and connecting the first clamping member and the second clamping member together by means of the connection arrangement so that the first clamping member and the second clamping member are pulled towards each other with a force that is transferred to the flanges of the first tubular and second tubular (e.g. Fig. 5).
Regarding claim 16, Mitsuhiro further discloses that more than 80% of the force from the connection arrangement is transferred through said inner part of the flanges (e.g. Fig. 5 wherein all of the force must be transferred at the inner part of the flanges because these are the only contact surfaces between the pipelines).
Regarding claim 17, Mitsuhiro further discloses that all or substantially all of the force from the connection arrangement is transferred through said inner part of the flanges (e.g. Fig. 5 wherein all of the force must be transferred at the inner part of the flanges because these are the only contact surfaces between the pipelines).
Regarding claim 18, Mitsuhiro further discloses that more than 80% of the force from the connection arrangement is transferred at a position in line with said raised face (e.g. Fig. 5 wherein all of the force must be transferred at the raised face because these are the only contact surfaces between the pipelines).
Regarding claim 19, Mitsuhiro further discloses that all or substantially all of the force from the connection arrangement is transferred at a position in line with said raised face (e.g. Fig. 5 wherein all of the force must be transferred at the raised face because these are the only contact surfaces between the pipelines).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9 and 11 (as best understood) are rejected under 35 U.S.C. 103 as being unpatentable over Mitsuhiro et al (JP 2015-137683) as applied to claim 7 above, and further in view of Lindsay (GB 585,296).
Regarding claim 9, Mitsuhiro discloses the invention substantially as applied above but does not disclose that the further connection arrangement comprises a connection member configured to be arranged so that it overlaps the respective parts of the first body and the second body, and attachment means for attaching the connection member to respective parts of the first body and the second body.  Lindsay teaches a device for operation on a connection between a first flanged tubular and a second flanged tubular (e.g. upper 2 and lower 2, Fig. 5), the device comprising: a first clamping member comprising a first body with a first contact portion adapted to bear against the flange of the first tubular (e.g. upper 1, Fig. 1), a second clamping member comprising a second body with a second contact portion adapted to bear against the flange of the second tubular (e.g. lower 1, Fig. 1), and a connection arrangement for pulling the first clamping member and second clamping member together with a force that is transferred to the flanges of the first tubular and second tubular (e.g. 3/4, Fig. 1), wherein each of the first clamping member and the second clamping member are arranged in at least two separate parts (e.g. plurality of 1, Fig. 3), the device comprises a further connection arrangement for holding the separate parts of the first clamping member and the second clamping member together (e.g. 7/8, Fig.’s 2 and 3), and the further connection arrangement comprises a connection member configured to be arranged so that it overlaps the respective parts of the first body and the second body (e.g. 7/8, Fig.’s 2 and 3), and attachment means for attaching the connection member to respective parts of the first body and the second body (e.g. openings in 7 to allow passage of bolts 3, Fig. 1).  It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to use a connection member and attachment means as taught by Lindsay for the further connection arrangement of Mitsuhiro (wherein the further connection arrangement would hold together the separate clamp parts 5 or 6) because such is a known arrangement in the art that would provide the expected benefit of connecting the clamps together while enabling the device to be used on flanges of different diameters (e.g. page 1, lines 10-21).
Regarding claim 11, Mitsuhiro discloses the invention substantially as applied above and further discloses that the connection arrangement comprises further bolts (e.g. 7, Fig. 5) but Mitsuhiro does not disclose that the further connection arrangement is arranged on the further bolts of the connection arrangement.  Lindsay teaches a device for operation on a connection between a first flanged tubular and a second flanged tubular (e.g. upper 2 and lower 2, Fig. 5), the device comprising: a first clamping member comprising a first body with a first contact portion adapted to bear against the flange of the first tubular (e.g. upper 1, Fig. 1), a second clamping member comprising a second body with a second contact portion adapted to bear against the flange of the second tubular (e.g. lower 1, Fig. 1), and a connection arrangement for pulling the first clamping member and second clamping member together with a force that is transferred to the flanges of the first tubular and second tubular (e.g. 3/4, Fig. 1), wherein each of the first clamping member and the second clamping member are arranged in at least two separate parts (e.g. plurality of 1, Fig. 3), the device comprises a further connection arrangement for holding the separate parts of the first clamping member and the second clamping member together (e.g. 7/8, Fig.’s 2 and 3), and the connection arrangement comprises further bolts (e.g. 3, Fig. 1) and the further connection arrangement is arranged on the further bolts of the connection arrangement (e.g. Fig. 1).  It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to arrange the further connection arrangement of Mitsuhiro (wherein the further connection arrangement would hold together the separate clamp parts 5 or 6) on the further bolts of the connection arrangement as taught by Lindsay because such is a known arrangement in the art that would provide the expected benefit of connecting the clamps together while enabling the device to be used on flanges of different diameters (e.g. page 1, lines 10-21).
Claim 14 (as best understood) is rejected under 35 U.S.C. 103 as being unpatentable over Mitsuhiro et al (JP 2015-137683) as applied to claim 13 above, and further in view of Fontenot (US 2016/0131288).
Regarding claim 14, Mitsuhiro discloses the invention substantially as applied above but does not disclose replacing bolt of the bolts connection with new set of bolts, disconnecting the connection arrangement, and removing the first clamping member and the second clamping member from the respective flange of the first tubular and second tubular.  Fontenot teaches a method for operation on a pressurized bolt connection (e.g. 200, Fig. 1) between a first flanged tubular (e.g. 210, Fig. 1, paragraph 0031) and a second flanged tubular (e.g. 220, Fig. 1, paragraph 0031) with a device (e.g. 100) comprising: a first clamping member comprising a first body with a first contact portion adapted to bear against the flange of the first tubular (e.g. 33, Fig.’s 7 and 9), and  a second clamping member comprising a second body with a second contact portion adapted to bear against the flange of the second tubular (e.g. 32, Fig.’s 7 and 9), wherein the bolt connection comprises a plurality of bolts arranged in the flanges between the first tubular and the second tubular at a distance from the body of the tubular (e.g. 230, Fig. 7); wherein the method comprises the steps of: positioning the first clamping member to the flange on the first tubular so that the first contact portion bears against the flange of the first tubular (e.g. Fig. 7, claim 7), and positioning the second clamping member on the flange of the second tubular so that the second contact portion bears against the flange of the second tubular (e.g. Fig. 7, claim 7), wherein the method further comprises: replacing bolt of the bolts connection with new set of bolts (e.g. paragraph 0033, claim 7), and removing the first clamping member and the second clamping member from the respective flange of the first tubular and second tubular (e.g. claim 7).  It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to replace the bolts of Mitsuhiro and remove the clamping members of Mitsuhiro (Examiner notes that this would require disconnecting the connection arrangement of Mitsuhiro) as taught by Fontenot because such is a known use of pipeline flange clamps in the art that would provide the expected benefit of providing repair, replacement or maintenance on a bolted flange connection without interrupting flow within the pipeline (e.g. paragraph 0017).
Allowable Subject Matter
Claim 10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STACY N LAWSON whose telephone number is (571)270-7515. The examiner can normally be reached Mon-Thurs 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



	/BENJAMIN F FIORELLO/                                                                                                            Primary Examiner, Art Unit 3678                                                                                            

/S.N.L./Examiner, Art Unit 3678